The defendant proved that after the revocation of the letters of   (41) administration to him, he had been appointed guardian to a son of the intestate, who was of full age, but had, upon inquisition, been pronounced a lunatic — and he offered proof of a gift by the intestate of the slaves in dispute to his lunatic ward. This testimony was objected to by the plaintiff, who contended that the defendant was estopped to show title to the slaves out of John Harris, the intestate. But his Honor, holding that although the facts above stated formed a strong prima facie
case for the plaintiff they did not conclude the defendant from showing the real state of the title, admitted the evidence, and the defendant obtaining a verdict, the plaintiff appealed.
An executor or administrator is not estopped by his inventory. It affords strong evidence against him, but he is not concluded, and may show the truth. Estoppels are not to be favored, particularly those arising from the mere acts of the party, where the fact admitted requires skill and judgment to determine on, as who has title. In such cases it is a mere conclusion of law, in which any person, and more particularly a layman, may be deceived. There is no estoppel upon a tenant or bailee longer than the tenancy or bailment continues. If it was an estoppel, it would continue after the premises or property had been surrendered up, which was never even contended. The rule under which this case falls, if it falls under any of the kind, that a tenant or bailee, after the determination of his interest, is bound to surrender up the property, is founded on high grounds of morality and good faith, and at all times ought rigidly to be adhered to, where circumstances require its application. That the tenant should not hold for himself, or even for another, whose rights it is not his peculiar duty to guard and protect, certainly falls within the rule, nor should he seek a relation or connection with another, the necessary effect of which would be to make it his duty to guard and protect that          (42) property against his landlord or bailor. It would seem as if the relation was sought with that view only. But neither policy nor morals *Page 46 
require that the rule should be extended to cases where an office or authority, involving various other duties, is conferred on him by law, even with his own consent. For then the presumption is weak that the office was sought or obtained with an intent injurious to the rights of the bailor. As in the present case, where there are so many good motives to which to ascribe the act, it is uncharitable to ascribe it to a bad one. If the rule was founded solely on the rights of the landlord or bailor, and not also as a punishment to the immorality of the tenant or bailee, it would put an end to the doctrine of remitter, to which this bears some analogy. I do not concur with the defendant's counsel that the special administrator is not the bailee of the general administrator, because the general administrator was not in being whilst he was the special administrator, for that the latter ceased before the other commenced. For in spirit he received the property, to hold during the contest, and was bound, if it belonged to the estate, absolutely to deliver it to the general administrator. Nor could he retain possession against the general administrator under a claim for himself, or a mere stranger. But if an office is conferred on him by law, to which the title to the bailed property is attached, he may then retain possession, for this is no breach of faith, at least, from a bad or selfish motive. Even if he seeks an office, such as the present, where various other duties are imposed, it shall not be presumed that he sought it as a pretext for not restoring the property. If it is the property of his ward, he ought to have possession of it, and to retain that possession is in law no breach of faith.
PER CURIAM.                                 Judgment affirmed.
Cited: Burnett v. Roberts, 15 N.C. 84; Foscue v. Foscue, 37 N.C. 325;Fanshaw v. Fanshaw, 44 N.C. 169; Sain v. Gaither, 72 N.C. 235;Pate v. Turner, 94 N.C. 55; Grant v. Reese, ibid., 724; Lumber Co. v.Lumber Co., 140 N.C. 443; Nance v. Rouark, 161 N.C. 648.
(43)